DETAILED ACTION
Status of the Claims 
Applicant’s election without traverse of Group I in the reply filed on 05/06/2021 is acknowledged.
Election was made without traverse in the reply filed on 05/06/2021. 
Currently, claims 18-25 and 32-39 are pending and under current examination. 

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 02/22/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Examiner notes that the information disclosure statement (4 pages) filed 02/22/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement. The information disclosure statement has been placed in the application file. Here, the IDS submitted is an improper IDS as the IDS does not provide a column that provides a space next to teach document to be considered for the Examiner’s initials. Examiner submits that the Information provided in this IDS (i.e. PCT/US2015/020575, EP15761279.7, and 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-25 and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013) in view of Accord (Vancomycin Powder for Infusion 02/2013), Yuan (CN1857716), Ulrich et al. (United States Patent Publication 2003/0032600) and Lord et al. (United States Patent Publication 2014/0079777).
Claim 18 is to a non-sterile stable liquid formulation formulated for oral administration, consisting of: (a) a buffering agent, wherein the buffering agent is selected from the group consisting of citric acid, sodium citrate, sodium tartarate, sodium acetate, sodium carbonate, sodium polyphosphate, potassium polyphosphate, sodium pyrophosphate, potassium pyrophosphate, disodium hydrogen phosphate, trisodium phosphate, tripotassium phosphate, sodium acetate, potassium metaphosphate, magnesium oxide, magnesium carbonate, magnesium silicate, calcium 
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048] and Examples 1-8. Palepu et al. teach compositions containing vancomycin, propylene glycol (as a polar solvent) and lactic acid, see abstract. The composition is adjusted with a pH adjuster from a pH of about 3 to about 8, with buffering agents including citric acid, see abstract and claim 1 and 8. The liquid formulations have long-term storage stability and a pH range from about 4-6, see paragraphs [0003] and [0007]. Given Palepu discloses dissolving in liquid solutions, the vancomycin would necessarily be homogeneous. The formulation is stable for at least 12 months or at least 24 months, and is formulated in water, see abstract, paragraph [0007], [0018], and entire document. A pH of about 4-6 renders obvious from about 2.5-4.5 and the liquid solutions of Palepu contain water therefore would necessarily have a high solubility. The composition can further include an antioxidant thus includes preservative, see paragraphs [0028], [0050], and [0062]-[0063]. The liquid composition can contain optional buffers, see paragraphs [0023] and [0061]. 

However, Accord discloses that vancomycin hydrochloride can be reconstituted in vials for both injectable forms or orally by reconstitution of the vancomycin in water with common flavoring formulations. The oral dosage form is most effective in treating C. difficile pseudomembranous colitis versus the injectable formulations. 
It would have been prima facie obvious before the time of filing to provide Palepu’s injectable formulation in oral dosage form with the motivation of providing dosage forms which are more effective in treating C. difficile induces pseudomembranous colitis which cannot effectively be treated by injectable formulations. 
There would have been a reasonable expectation of success because Palepu discloses injectable vancomycin hydrochloride and Accord teaches that vancomycin hydrochloride can be reconstituted for injectable or oral form depending on the condition to be treated. 
Palepu teaches that the stabilizer compound includes lactic acid but does not teach that the stabilizer can be citric acid (see paragraph 0024). 
However, Yuan teaches that vancomycin liquid formulations can comprise citric acid as a stabilizing agent for the vancomycin hydrochloride which is reconstituted in water, see abstract, page 2-3, claims 1 and 3. 
It would have been prima facie obvious to substitute the lactic acid stabilizing agent of Palepu for citric acid as citric acid has been shown in the art to impart stability to vancomycin hydrochloride solutions. 

However, Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as berry present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
Although Ulrich discloses antimicrobial agents which are bitter are taste masked, Ulrich does not teach vancomycin hydrochloride, however Lord disclose that Vancomycin and its salt forms have a bitter taste, see paragraph [0032]. 
Accordingly, it would have been prima facie obvious before the time of filing to provide the modified Palepu’s vancomycin hydrochloride solution with a liquid taste masking formulation that comprises sweetener, flavoring agent or dye, with citric acid 
A person of ordinary skill in the art would have been motivated to do so in view of Ulrich which discloses that orally administered active pharmaceutical agents can be taste masked due to their bitter taste with formulations which comprise art recognized buffers, sweetener, flavoring agent, preservative and dye. Therefore, since Vancomycin hydrochloride is an art recognized bitter drug one would have been motivated to use the taste mask solutions of Ulrich in amounts disclosed by Ulrich to enhance the taste of vancomycin hydrochloride. With regards to claims 19-20,24,34 and 36-37, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
There would have been a reasonable expectation of success particularly as Ulrich discloses its formulations are suitable to mask bitter tasting drugs and vancomycin is known to have a bitter taste and the modified Palepu is to oral vancomycin hydrochloride formulations which contain water, preservative, vancomycin hydrochloride, and propylene glycol with citric acid in the alternative to lactic acid. Examiner further notes that citric acid is an art recognized flavoring agent, buffer and stabilizing agent, see paragraphs [0052], [0092] of Ulrich. Thus, the citric acid of the modified Palepu functions as both a buffering agent and a stabilizer. 
.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-25 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,959,946 in view of Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Watanabe et al. (WO2001/047542).
Both the instant claims and that of co-pending Patent ‘946 disclose non sterile stable liquid compositions having vancomycin hydrochloride that is homogenous and stable at ambient refrigerated conditions and has a pH between 2.5-4.5. Both compositions have buffers, water, sweetener (i.e. sucralose), flavoring agent, preservative, and dye present in overlapping ranges with vancomycin present in an overlapping range. The buffering agent is anhydrous citric acid and the preservative is sodium benzoate. 

Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048] and Examples 1-8. Palepu et al. teach compositions containing vancomycin and propylene glycol which acts as a polar solvent, see abstract.
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain a flavoring agent such as grape or berry present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
It would have been prima facie obvious to substitute the flavoring agent of Patent ‘946 for a berry flavoring agent as both berry flavor and grape flavor are taught to provide flavoring to oral compositions and to provide a dye to impart color to the composition. 
It would have additionally been obvious to provide the oral liquid formulation of Patent ‘946 with a propylene glycol polar solvent. 


Claims 18-25 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,493,028 view of Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Watanabe et al. (WO2001/047542).
Both the instant claims and that of co-pending Patent ‘028 disclose non sterile stable liquid compositions having vancomycin hydrochloride that is homogenous and stable at ambient refrigerated conditions and has a pH between 2.5-4.5. Both compositions have buffers, water, sweetener (i.e. sucralose), flavoring agent, preservative, and dye present in overlapping ranges with vancomycin present in an overlapping range. The buffering agent is anhydrous citric acid and the preservative is sodium benzoate. 
The difference between the instant claims and issued Patent ‘028 is that the instant claims have propylene glycol present and the flavoring agent is berry. 
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], 
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain a flavoring agent such as grape or berry present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
It would have been prima facie obvious to substitute the flavoring agent of Patent ‘028 for a berry flavoring agent as both berry flavor and grape flavor are taught to provide flavoring to oral compositions. 
It would have additionally been obvious to provide the oral liquid formulation of Patent ‘028 with a propylene glycol polar solvent. 
One of ordinary skill in the art would have been motivated to do so as polar solvents are taught to impart further stability to vancomycin containing formulations and Watanabe evidences that polar solvents can be used on their own to stabilize vancomycin hydrochloride, see pages 2-3 and claim 1 and example 1. 

Claims 18-25 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,688,046 view of . (United States Patent Publication 2003/0032600) and Watanabe et al. (WO2001/047542).
Both the instant claims and that of co-pending Patent ‘046 disclose non sterile stable liquid compositions having vancomycin hydrochloride that is homogenous and stable at ambient refrigerated conditions and has a pH between 2.5-4.5. Both compositions have buffers, water, sweetener (i.e. sucralose), berry flavoring agent, sodium benzoate preservative, present in overlapping ranges with vancomycin present in an overlapping range. The buffering agent is anhydrous citric acid and the preservative is sodium benzoate. 
The difference between the instant claims and issued Patent ‘046 is that the instant claims have propylene glycol present and a dye present.
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048] and Examples 1-8. Palepu et al. teach compositions containing vancomycin and propylene glycol which acts as a polar solvent, see abstract.
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, 
It would have been prima facie obvious to provide a dye to patent ‘046 to impart color to the composition. 
It would have additionally been obvious to provide the oral liquid formulation of Patent ‘046 with a propylene glycol polar solvent. 
One of ordinary skilled in the art would have been motivated to do so as polar solvents are taught to impart further stability to vancomycin containing formulations and Watanabe evidences that polar solvents can be used on their own to stabilize vancomycin hydrochloride, see pages 2-3 and claim 1 and example 1. 

Claims 18-25 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,959,947 view of Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Watanabe et al. (WO2001/047542).
Both the instant claims and that of co-pending Patent ‘947 disclose non sterile stable liquid compositions having vancomycin hydrochloride that is homogenous and 
The difference between the instant claims and issued Patent ‘947 is that the instant claims have propylene glycol present and a dye present.
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048] and Examples 1-8. Palepu et al. teach compositions containing vancomycin and propylene glycol which acts as a polar solvent, see abstract.
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as berry present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked 
It would have been prima facie obvious to provide a dye to patent ‘947 to impart color to the composition. 
It would have additionally been obvious to provide the oral liquid formulation of Patent ‘947 with a propylene glycol polar solvent. 
One of ordinary skilled in the art would have been motivated to do so as polar solvents are taught to impart further stability to vancomycin containing formulations and Watanabe evidences that polar solvents can be used on their own to stabilize vancomycin hydrochloride, see pages 2-3 and claim 1 and example 1. 

Claims 18-25 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,959,948 view of Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Watanabe et al. (WO2001/047542).
Both the instant claims and that of co-pending Patent ‘948 disclose non sterile stable liquid compositions having vancomycin hydrochloride that is homogenous and stable at ambient refrigerated conditions and has a pH between 2.5-4.5. Both compositions have buffers, water, sweetener (i.e. sucralose), berry flavoring agent, sodium benzoate preservative, present in overlapping ranges with vancomycin present in an overlapping range. The buffering agent is anhydrous citric acid and the preservative is sodium benzoate. 

Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048] and Examples 1-8. Palepu et al. teach compositions containing vancomycin and propylene glycol which acts as a polar solvent, see abstract.
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as berry present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
It would have been prima facie obvious to provide a dye to patent ‘948 to impart color to the composition. 

One of ordinary skilled in the art would have been motivated to do so as polar solvents are taught to impart further stability to vancomycin containing formulations and Watanabe evidences that polar solvents can be used on their own to stabilize vancomycin hydrochloride, see pages 2-3 and claim 1 and example 1. 

Claims 18-25 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,959,949 view of Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Watanabe et al. (WO2001/047542).
Both the instant claims and that of co-pending Patent ‘949 disclose non sterile stable liquid compositions having vancomycin hydrochloride that is homogenous and stable at ambient refrigerated conditions and has a pH between 2.5-4.5. Both compositions have buffers, water, sweetener (i.e. sucralose), berry flavoring agent, sodium benzoate preservative, present in overlapping ranges with vancomycin present in an overlapping range. The buffering agent is anhydrous citric acid and the preservative is sodium benzoate. 
The difference between the instant claims and issued Patent ‘949 is that the instant claims have propylene glycol present and a dye present.
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with 
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as berry present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
It would have been prima facie obvious to provide a dye to patent ‘948 to impart color to the composition. 
It would have additionally been obvious to provide the oral liquid formulation of Patent ‘949 with a propylene glycol polar solvent. 
One of ordinary skilled in the art would have been motivated to do so as polar solvents are taught to impart further stability to vancomycin containing formulations as 

Claims 18-25 and 32-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-23 of copending Application No. 17/077,969 (reference application) in view of Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Watanabe et al. (WO2001/047542).
Both the instant claims and that of co-pending Application ‘969 disclose non sterile stable liquid compositions having vancomycin hydrochloride that is homogenous and stable at ambient refrigerated conditions and has a pH between 2.5-4.5. Both compositions have buffers, water, sweetener (i.e. sucralose), flavoring agent, sodium benzoate preservative, present in overlapping ranges with vancomycin present in an overlapping range. The buffering agent is citric acid and the preservative is sodium benzoate. 
The difference between the instant claims and Application ‘969 is that the instant claims have propylene glycol present and a dye present and berry as the flavor instead of grape flavor.
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], [0030], [0048] and Examples 1-8. Palepu et al. teach compositions containing vancomycin and propylene glycol which acts as a polar solvent, see abstract.

It would have been prima facie obvious to provide a dye Application ‘969 to impart color to the composition and to substitute the berry flavor claimed for grape flavor as Ulrich teaches the use of both to impart flavor to oral compositions.  
It would have additionally been obvious to provide the oral liquid formulation of Application ‘969 with a propylene glycol polar solvent. 
One of ordinary skilled in the art would have been motivated to do so as polar solvents are taught to impart further stability to vancomycin containing formulations as Watanabe evidences that polar solvents can be used on their own to stabilize vancomycin hydrochloride, see pages 2-3 and claim 1 and example 1.  



Claims 18-25 and 32-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-39 of copending Application No. 16/998,387 (reference application) in view of Palepu (United States Patent Publication 2016/0101147-effective filing date of May 2013), Ulrich et al. (United States Patent Publication 2003/0032600) and Watanabe et al. (WO2001/047542).
Both the instant claims and that of co-pending Application ‘387 disclose non sterile stable liquid compositions having vancomycin hydrochloride that is homogenous and stable at ambient refrigerated conditions and has a pH between 2.5-4.5. Both compositions have buffers, water, sweetener (i.e. sucralose), flavoring agent, and sodium benzoate preservative, present in overlapping ranges with vancomycin present in an overlapping range. The buffering agent is citric acid and the preservative is sodium benzoate. 
The difference between the instant claims and Application ‘387 is that the instant claims have propylene glycol present and a dye present and berry as the flavor instead of grape.
Palepu teaches compositions including non-sterile liquid solution compositions comprising stable vancomycin hydrochloride present from 25mg/mL-150mg/mL, with some embodiments having about 50mg/mL, see paragraphs [0003], [0004], [0018], 
Ulrich et al. teach taste masking liquid pharmaceutical compositions for oral administration, see abstract and paragraph [0092].  According to Ulrich, many active ingredients including antimicrobial agents have strong unpleasant and bitter tastes and therefore a need exists to develop taste masked solutions which provide uniform distribution of active and make the composition palatable, see paragraphs [005]-[007]. The tasted masked solutions contain sucralose (sweetener) present from .05-1.5 w/v, and pH buffers such as citric acid anhydrous present from, .01-1%, see paragraphs [0092], [0093], [0096] and Example 3. The liquid solutions can further contain preservatives such as sodium benzoate present from 0.1-0.5% w/v, sucralose present from 0.05-1.5%,  and a flavoring agent such as berry present from .02-.06% w/v, see paragraphs [0052], [0092], [0098]-[0100] and Example 12. The taste masked formulations can further contain coloring agents such as dyes, see paragraphs [0052],  [0092], [0098]-[0100] Example 12.
It would have been prima facie obvious to provide a dye Application ‘387 to impart color to the composition and to substitute the berry flavor claimed for grape flavor as Ulrich teaches the use of both to impart flavor to oral compositions.  
It would have additionally been obvious to provide the oral liquid formulation of Application ‘387 with a propylene glycol polar solvent. 
One of ordinary skilled in the art would have been motivated to do so as polar solvents are taught to impart further stability to vancomycin containing formulations as 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SARAH ALAWADI/           Primary Examiner, Art Unit 1619